DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a reply to Applicant's Arguments/Remarks filed on 09/28/2021 for U.S. Application 16/896,558 where: 
a. Claims 1-18 are pending in the application.
b. Claims 1, 2, and 5-18 are currently amended.
 
Response to Arguments 
Applicant's arguments with respect to claims 1-18 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2015/0143506) in view of Dozen (US 2018/0285066). 

Regarding claim 1, Kusakabe teaches: An information processing apparatus (fig. 2, MFP 101) comprising: 
a processor (fig. 2, CPU 204) programmed to act as: 
an operation execution receiver that receives, from a user, an instruction to execute operation of a device while the device is in a state in which the device is prohibited from performing the operation ([0110], fig. 17, S1703, USB usage prohibition setting is on? YES, then process to S1704, In step S1704, the activation control module 306 determines whether or not a request for transition to the service mode by an operation of the UI 202 is accepted, and if such a request is accepted, the operation mode is transitioned into the service mode, and the processing proceeds to step S1716). 


Sugano does not explicitly teach: an operation prohibition canceler that automatically cancels prohibition of the operation of the device upon the instruction to execute the operation being received by the operation execution receiver.

However, Dozen teaches: an operation prohibition canceler that automatically cancels prohibition of the operation of the device upon the instruction to execute the operation being received by the operation execution receiver ([0092], and fig. 10, when determining that the kind of the received process is the execution -prohibition cancelling instruction at Step S202, cancels the prohibition for the MFP itself from executing the process specified in the execution -prohibition cancelling instruction (Step 

The motivation for the combination is that Sugano and Dozen are in the same field of endeavor, mainly information processing apparatus. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano to include an operation prohibition canceler that automatically cancels prohibition of the operation of the device upon the instruction to execute the operation being received by the operation execution receiver as taught by Dozen. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the cancelling of the prohibition of the information processing apparatus therefore allowing the user to resume operation of the information processing apparatus.  

Regarding claim 2, Sugano and Dozen teach: e information processing apparatus according to
Claim 1,
wherein, in a case where a prohibition state of the device is canceled by the operation prohibition canceler, a job to be performed by the device is executed without the user providing the instruction to execute the operation again (Sugano, [0103-0104], In a case where the USB usage prohibition is set, the USB device cannot be used if the multi-function peripheral 101 is in the normal mode, but when the multi-function peripheral 101 transitions to the service mode, the USB driver is loaded. The serviceman is able to obtain service information such as logs (job) and report information (job) using the USB device, and it becomes possible to maintain serviceability).   

Regarding claim 3, Sugano and Dozen teach: The information processing apparatus according to Claim 1, wherein, in a case where the device is in a setting mode, a state where the device is prohibited from performing the operation is entered (Sugano, fig. 5, [0042-0044], Then, if it is determined that the USB usage prohibition policy is included, the processing proceeds to step S503, and the setting value control module 305 turns on a predetermined setting value corresponding to the USB usage prohibition setting saved in the storage unit 205.). 


Regarding claim 4, Sugano and Dozen teach: The information processing apparatus according to Claim 2, wherein, in a case where the device is in a setting mode, a state where the device is prohibited from performing the operation is entered (Sugano, fig. 5, [0042-0044], Then, if it is determined that the USB usage prohibition policy is included, the processing proceeds to step S503, and the setting value control module 305 turns on a predetermined setting value corresponding to the USB usage prohibition setting saved in the storage unit 205.). 

Regarding claim 5, Sugano and Dozen teach: The information processing apparatus according to Claim 1, wherein the processor is programed to act as a determiner that determines whether or not a state where the device is prohibited from performing the operation has been entered (Sugano, see fig. 18, in normal mode it is determine (fig. 2, CPU 203) USB usage impossible. [0103], In a case where the USB usage prohibition is set, the USB device cannot be used if the multi function peripheral 101 is in the normal mode).   



Regarding claim 7, Sugano and Dozen teach: The information processing apparatus according to Claim 3, wherein the processor is programed to act as a determiner that determines whether or not a state where the device is prohibited from performing the operation has been entered (Sugano, see fig. 18, in normal mode it is determine (fig. 2, CPU 203) USB usage impossible. [0103], In a case where the USB usage prohibition is set, the USB device cannot be used if the multi function peripheral 101 is in the normal mode).

Regarding claim 8, Sugano and Dozen teach: The information processing apparatus according to Claim 4, wherein the processor is programed to act as a determiner that determines whether or not a state where the device is prohibited from performing the operation has been entered (Sugano, see fig. 18, in normal mode it is determine (fig. 2, CPU 203) USB usage impossible. [0103], In a case where the USB usage prohibition is set, the USB device cannot be used if the multi function peripheral 101 is in the normal mode).   

Claims 17 and 18 are rejected for reasons similar to claim 1 above.



Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2015/0143506) in view of Dozen (US 2018/0285066) and further in view of Tanaka (US 2011/0222100).

Regarding claim 9, Sugano and Dozen teach: The information processing apparatus according to Claim 1, wherein the processor is programmed to act as:
Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an operation screen is being displayed in the control panel 15, the panel control part 2252 instructs the 

The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the user to be able to return to the home screen/main screen in order to be able to use the device.    


 Regarding claim 10, Sugano and Dozen teach: The information processing apparatus according to Claim 2, wherein the processor is programmed to act as:

a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an operation screen is being displayed in the control panel 15, the panel control part 2252 instructs the control panel 15 to display the log-in screen in a manner superposed on the operation screen. By superposing the log-in screen on the operation screen, the user is unable to use the application (e.g., standard application) corresponding to the operation screen displayed on the control panel 15. Thereby, a use restriction state of the image forming apparatus 10 is achieved). 



Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the user to be able to return to the home screen/main screen in order to be able to use the device.    
 

Regarding claim 11, Sugano and Dozen teach: The information processing apparatus according to Claim 3, wherein the processor is programmed to act as:

Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between 
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an operation screen is being displayed in the control panel 15, the panel control part 2252 instructs the control panel 15 to display the log-in screen in a manner superposed on the operation screen. By superposing the log-in screen on the operation screen, the user is unable to use the application (e.g., standard application) corresponding to the operation screen displayed on the control panel 15. Thereby, a use restriction state of the image forming apparatus 10 is achieved). 

The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs 


Regarding claim 12, Sugano and Dozen teach: The information processing apparatus according to Claim 4, wherein the processor is programmed to act as:

Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 


The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing 


Regarding claim 13, Sugano and Dozen teach: The information processing apparatus according to Claim 5, wherein the processor is programmed to act as:

Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an 

The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the user to be able to return to the home screen/main screen in order to be able to use the device.    

Regarding claim 14, Sugano and Dozen teach: The information processing apparatus according to Claim 6, wherein the processor is programmed to act as:


a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an operation screen is being displayed in the control panel 15, the panel control part 2252 instructs the control panel 15 to display the log-in screen in a manner superposed on the operation screen. By superposing the log-in screen on the operation screen, the user is unable to use the application (e.g., standard application) corresponding to the operation screen displayed on the control panel 15. Thereby, a use restriction state of the image forming apparatus 10 is achieved). 



Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for the user to be able to return to the home screen/main screen in order to be able to use the device.    

Regarding claim 16, Sugano and Dozen teach: The information processing apparatus according to Claim 8, wherein the processor is programmed to act as:

Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between 
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode (fig. 3, Step S114-S118, [0040-0041], Therefore, even if an operation screen is being displayed in the control panel 15, the panel control part 2252 instructs the control panel 15 to display the log-in screen in a manner superposed on the operation screen. By superposing the log-in screen on the operation screen, the user is unable to use the application (e.g., standard application) corresponding to the operation screen displayed on the control panel 15. Thereby, a use restriction state of the image forming apparatus 10 is achieved). 

The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs 

Regarding claim 15, Sugano and Dozen teach: The information processing apparatus according to Claim 7, wherein the processor is programmed to act as:

Sugano and Dozen do not explicitly teach: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and 
a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode.
However, Tanaka teaches: further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set (fig. 3, display target switch request S111, [0035], Active applications can be switched by operating the hard keys (hereinafter also referred to as "function selection keys") arranged on the control panel 15); and 


The motivation for the combination is that Sugano, Dozen and Tanaka are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugano and Dozen to a include further comprising: a home screen receiver that receives an instruction to return to a home screen from a settings screen with which the device is set; and a display controller that performs control so as to return to the home screen with a state where the device is prohibited from performing the operation being maintained, in a case where the instruction to return to the home screen is received by the home screen receiver between commencement of processing to transition to a setting mode of the device and completion of the processing to transition to the setting mode as taught by Tanaka. The motivation/suggestion would have been to further enhance/improve the information processing .    


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675